DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 as filed 07/08/2019 are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2019 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, the generic modifier “data collection controller” with the transitional phrase “configured to” modified by the functional language “collect data from the plurality of terminals according to a primary data collection scheme; and collect data from the plurality of terminals according to a secondary data collection scheme”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As is apparent throughout the specification, the data collection controller will be interpreted as a computer component containing hardware or software, and equivalents thereof, to carry out the functions described.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 14 recite the limitation "the data collection scheme." There is insufficient antecedent basis for this limitation in the claim. It is unclear if the data collection scheme is the same as the “primary data collection scheme” or “secondary data collection scheme” or not. For the purpose of examination, “the data collection scheme” will be interpreted either one or both of the primary and secondary data collection schemes or another data collection scheme. 
Claims 4-11 are dependent on claim 3, inherit and fail to remedy the indefiniteness, and are likewise rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ales (US 20070083174 A1) in view of Connolly (US 20080171957 A1).
	Regarding Claim 1, Ales discloses a monitor device ([0020], a sensor according to one embodiment of the present invention for detecting the presence of an insult within an absorbent article comprises a measuring component, an analog to digital converter and a microprocessor) for a wound dressing system comprising a wound dressing, the wound dressing comprising an electrode assembly, the electrode assembly comprising a plurality of electrodes including a first set of first electrodes and a second set of second electrodes (the limitations regarding the wound dressing system above appear to be an intended use of the monitoring device and are not afforded any patentable weight), 
the monitor device ([0117], monitoring system) comprising:
a processor ([0117], microprocessor);
memory ([0117], microprocessor's memory); and
a first interface connected to the processor and the memory, the first interface comprising:
a plurality of terminals ([0081], electrically conductive snap fasteners 79) including a first terminal and a second terminal ([0081] and Fig. 3, Second snap fastener member 79B includes two terminals for connecting the conductors C1, C2 to the housings), the first terminal configured to form an electrical connection with a first primary conductor of the first set of first conductors (in [0081] and Fig. 3, the first terminal, or the first snap connector of snap connectors 79B, forms an electrical connection to a first conductor C1, which is a first primary electrode of a first set of electrodes) and the second terminal configured to form an electrical connection with either a first secondary conductor of the first set of first conductors or a second primary electrode of the second set of second conductors (in [0081] and Fig. 3, the second terminal, or the second snap connector of snap connectors 79B, forms an electrical connection to a second conductor C2, which is a first secondary electrode of a first set of electrodes), and
a data collector ([0086], measuring device 85 of the sensor) coupled to the first terminal and the second terminal ([0084], measuring device 85 produces an analog output signal (FIG. 6) indicative of the electrical property of the monitoring area 74 of the pants 20. Fig. 6 depicts the coupling), the data collector comprising a data collection unit ([0086], analog-to-digital converter 89) and a data collection controller ([0086], microprocessor 93):
However, Ales does not explicitly disclose that the conductors are electrodes, and that the data collection unit is configured to collect data from the plurality of terminals according to a primary data collection scheme; and collect data from the plurality of terminals according to a secondary data collection scheme, wherein the primary data collection scheme is different from the secondary data collection scheme.
In a separate embodiment, Ales teaches monitoring wetness in the device using conductors, wherein the conductors are electrodes ([0141] and [0144], resistance R of two electrodes within the absorbent article is monitored), and 
 the data collection unit (Throughout the disclosure of the Ales the microprocessor is described as performing the algorithms disclosed, see for example [0087]: “delay may be programmed or may be a function of the sampling rate of the A/D converter 89 and/or the microprocessor 93” and the abstract “the digital values are used by a microprocessor”) is configured to collect data from the plurality of terminals according to a primary data collection scheme ([0144], Initially, at 250, a sampling rate such as 3 hertz is employed in a sleep mode); and 
collect data from the plurality of terminals according to a secondary data collection scheme ([0145], the process proceeds to 256 to exit the sleep mode and begin sampling at an increased sampling frequency (e.g., 10/sec)), 
wherein the primary data collection scheme is different from the secondary data collection scheme (as described above, the sampling frequency in the second data collection scheme is greater).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of sampling data as disclosed by Ales to include a first and second data collection scheme where the two schemes are different as taught by Ales to increase data resolution to provide a closer evaluation of the resistance (Ales [0148]). One of ordinary skill in the art would recognizing that substituting electrodes as taught by Ales for the conductors disclosed by Ales would yield only the predictable result of allowing the resistance of the system to be monitored in a predictable manner.
While the wound dressing device is not being given patentable weight as described above, an exemplary rejection is being provided to promote compact prosecution of the claims. 
Modified Ales does not explicitly teach a wound dressing system comprising a wound dressing, the wound dressing comprising an electrode assembly, the electrode assembly comprising a plurality of electrodes including a first set of first electrodes and a second set of second electrodes.
Connolly teaches a system in the analogous art of moisture detection within wearable garments  including a wound dressing system ([0001], wound dressing) comprising a wound dressing ([0043], dressing 10), the wound dressing comprising an electrode assembly ([0043], a sensor array having a plurality of electrodes), the electrode assembly comprising a plurality of electrodes including a first set of first electrodes ([0043], electrode pair 18a, 18b) and a second set of second electrodes ([0043], second pair of electrodes). Connolly further teaches an interface system (hand-held meters shown in Fig. 3 and Fig. 4) comprising a plurality of terminals (Each meters includes connections 42a/b or 44a/b) configured to form an electrical connection with a first primary electrode of the first set of first electrode and a first secondary electrode of the first set of first electrodes or a second primary electrode of the second set of second electrodes ([0048], 44a, 44b adapted to measure readings from any of the pairs of terminals of FIG. 1 or FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the moisture monitoring system as disclosed by Ales to be a wound dressing system including a first set of electrodes and a second set of electrodes as taught by Connolly to monitor moisture throughout the layers of the dressing and to allow caregivers to determine if the dressing needs to be changed as taught by Connolly ([0047]). One of ordinary skill in the art would recognize that substituting the wound dressing as taught by Connolly for the diaper system including a primary and secondary data collection scheme as taught by Ales would yield only the predictable result of monitoring the moisture in the dressing more accurately after the dressing is activated. 

Regarding Claim 2, Ales further teaches wherein a sampling rate of the primary data collection scheme is different than a sampling rate of the secondary data collection scheme (See rejection above, and [0145] and [0148], sampling rate for the sleep mode is 3 Hz and for the active mode is 10 Hz).

Regarding Claim 12, Ales discloses a method for data collection (Abstract, method of detecting the presence of an insult in an absorbent article) from a wound dressing comprising an electrode assembly, the electrode assembly comprising a plurality of electrodes including a first set of first electrodes and a second set of second electrodes (intended use), the method comprising:
collecting data according to a primary data collection scheme ([0144], the resistance R of two electrodes within the absorbent article is monitored. Initially, at 250, a sampling rate such as 3 hertz is employed in a sleep mode),
collecting data according to a secondary data collection scheme ([0145], the process proceeds to 256 to exit the sleep mode and begin sampling at an increased sampling frequency (e.g., 10/sec)), 
wherein the primary data collection scheme is different from the secondary data collection scheme (the sampling frequencies are different).
However, Ales does not	explicitly disclose the data is collected from a first terminal and a second terminal and the first terminal forming an electrical connection with a first primary electrode of the first set of first electrodes and the second terminal forming an electrical connection with either a first secondary electrode of the first set of first electrodes or a second primary electrode of the second set of second electrodes. 
In a separate embodiment, Ales teaches that the device for use with the methods disclosed comprises a first terminal forming an electrical connection with a first primary electrode of the first set of first electrodes (in [0081] and Fig. 3, the first terminal, or the first snap connector of snap connectors 79B, forms an electrical connection to a first electrode, conductor C1, which is a first primary electrode of a first set of electrodes) and the second terminal forming an electrical connection with either a first secondary electrode of the first set of first electrodes or a second primary electrode of the second set of second electrodes (in [0081] and Fig. 3, the second terminal, or the second snap connector of snap connectors 79B, forms an electrical connection to a second electrode, conductor C2, which is a first secondary electrode of a first set of electrodes). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ales including electrodes to include first and second terminals as taught by Ales to releasably secure the sensors to the housing (Ales [0081]). 
Ales further teaches that the snap connectors electrically connect the conductors to the housing which further includes the microprocessor. The microprocessor performs the method of collecting data in accordance with the primary and secondary data collection scheme. Therefore, in combination, modified Ales teaches that the data is collected from the first and second terminals. 
While the wound dressing device is not being given patentable weight as described above, an exemplary rejection is being provided to promote compact prosecution of the claims. 
Modified Ales does not explicitly teach a wound dressing system comprising a wound dressing, the wound dressing comprising an electrode assembly, the electrode assembly comprising a plurality of electrodes including a first set of first electrodes and a second set of second electrodes.
Connolly teaches a system in the analogous art of moisture detection within wearable garments  including a wound dressing system ([0001], wound dressing) comprising a wound dressing ([0043], dressing 10), the wound dressing comprising an electrode assembly ([0043], a sensor array having a plurality of electrodes), the electrode assembly comprising a plurality of electrodes including a first set of first electrodes ([0043], electrode pair 18a, 18b) and a second set of second electrodes ([0043], second pair of electrodes). Connolly further teaches an interface system (hand-held meters shown in Fig. 3 and Fig. 4) comprising a plurality of terminals (Each meters includes connections 42a/b or 44a/b) configured to form an electrical connection with a first primary electrode of the first set of first electrode and a first secondary electrode of the first set of first electrodes or a second primary electrode of the second set of second electrodes ([0048], 44a, 44b adapted to measure readings from any of the pairs of terminals of FIG. 1 or FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the moisture monitoring system as disclosed by Ales to be a wound dressing system including a first set of electrodes and a second set of electrodes as taught by Connolly to monitor moisture throughout the layers of the dressing and to allow caregivers to determine if the dressing needs to be changed as taught by Connolly ([0047]). One of ordinary skill in the art would recognize that substituting the wound dressing as taught by Connolly for the diaper system including a primary and secondary data collection scheme as taught by Ales would yield only the predictable result of monitoring the moisture in the dressing more accurately after the dressing is activated. 

Regarding Claim 13, Ales further discloses wherein a sampling rate of the primary data collection scheme is different from a sampling of the secondary data collection scheme (See above).

Regarding Claim 14, Ales further discloses selecting the data collection scheme in accordance with an operating state of the wound dressing (the frequency is based on the operating state being one of sleep mode (3 Hz) and the operating state after exiting sleep mode (10 Hz)).

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ales (US 20070083174 A1) and Connolly (US 20080171957 A1) as applied to claim 1 above, and further in view of Miller (US 20190069245 A1).
Regarding Claim 3, modified Ales teaches the monitor device of claim 1 as described above.
However, modified Ales does not explicitly teach wherein the data collection controller is configured to select the data collection scheme based on a control signal indicative of the data collection scheme from the processor. Miller teaches a wearable monitoring system (Abstract) wherein a data controller ([0174 controller) is configured to select the data collection scheme based ([0174], the power management operations) on a control signal indicative of the data collection scheme from the processor ([0174], controller could be coupled to the processor 1106 and the controller includes circuitry and/or instructions or microinstructions to perform the power management operations). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ales to include a separate processor and controller to control and perform the data monitoring as taught by Miller implement the power management method using methods and systems known in the art. 

Regarding Claim 4, Ales further teaches wherein the control signal is based on an operating state of the wound dressing (the frequency is based on the operating state being one of sleep mode (3 Hz) and the operating state after exiting sleep mode (10 Hz)).

Regarding Claim 5, Miller teaches a wearable monitoring system (Abstract) wherein a processor ([0174], PMM 1120 as executable instructions by the processor 1106) is configured to determine the control signal ([0174], PMM 1120 [which controls the sampling rate]) in accordance with an activity level of a user ([0175], when the power management system determines that an activity rate of the user is relatively low (such as the user sitting down or resting), the power management system can reduce a sample rate duty cycle to provide a low power “sleep mode” during the lower activity level periods). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sampling rate as taught by Ales to be based on an activity level of the user as taught by Miller to reduce a power consumption of the device during lower activity periods while maintaining high fidelity measurements during periods of relatively high activity (Miller [0175]).

Regarding Claim 6, Miller teaches a wearable monitoring system (Abstract) wherein a processor ([0174], PMM 1120 as executable instructions by the processor 1106) is configured to determine the control signal ([0174], PMM 1120 [which controls the sampling rate]) in accordance with a power capacity of a power unit of the monitor device ([0213], In another example, the portable device can operate in different modes in view of the remaining power level. For example, when the remaining power level is between 40% and 100% the portable device can function in full power mode, when the remaining power level is between 20% and 39% the portable device can operate in minimum power mode). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable sampling frequency as taught by Ales to be based on a power level of the device as taught by Miller to extend the battery life (Miller [0211]). 

Regarding Claim 7, modified Ales further teaches wherein the processor is configured to determine the control signal in accordance with a model type of the wound dressing (control signals as described above, which act to alter the sampling frequency of data sampling, are inherently determined in accordance with a model type of the device as the adjusted frequency must be compatible with the processing ability of the model of the system).

Regarding Claim 8, Miller teaches a wearable monitoring system (Abstract) wherein a processor ([0174], PMM 1120 as executable instructions by the processor 1106) is configured to determine the control signal ([0174], PMM 1120 [which controls the sampling rate]) in accordance with a wear time ([0211], the power management system can adjust the power consumption level…based on… an approximate usage period of the device). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controllable sampling rate as taught by Ales to be based on the wear time as taught by Miller to maintain an overall measurement granularity level while extending the battery power remaining period as taught by Miller ([0211]).

Regarding Claim 9, Miller teaches a wearable monitoring system (Abstract) wherein a processor ([0174], PMM 1120 as executable instructions by the processor 1106) is configured to determine the control signal ([0174], PMM 1120 [which controls the sampling rate]) in accordance with preferences of a user ([0191], the power management system can perform a power adjustment activity in view of manual user settings). It would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controllable sampling rate as taught by Ales to be controlled based on user preferences as taught by Miller to adjust the power consumption threshold and/or measurement or data granularity (Miller [0192]).

Regarding Claim 10, Miller teaches a wearable monitoring system (Abstract) wherein a processor ([0174], PMM 1120 as executable instructions by the processor 1106) is configured to determine the control signal ([0174], PMM 1120 [which controls the sampling rate]) in accordance with a location of a user ([0186], the power management system can perform a power adjustment activity in view of the location of the user or the portable device). It would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controllable sampling rate as taught by Ales to be controlled based on user location as taught by Miller to adjust the power consumption threshold and/or measurement or data granularity (Miller [0186]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ales (US 20070083174 A1),  Connolly (US 20080171957 A1), and Miller (US 20190069245 A1) as applied to claim 1 above, and further in view of Al-Moniee (US 20150300955 A1).
Regarding Claim 11, modified Ales teaches the monitor device of claim 3 as described above.
However, modified Ales does not explicitly teach wherein the processor is configured to determine the control signal in accordance with an active ingredient contained in the wound dressing. Al-Moniee teaches a system in the analogous art of monitoring a system (Abstract) wherein the sampling rate is controlled in accordance with an active ingredient in the system ([0065], chemical reaction between the active aldehyde ingredient present in the biocide and the reagent … mode of operation of the analyzer is based on measurement logic…If no biocide is detected in water, the analyzer decreases the frequency of sampling and testing). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining the control signal as taught by Miller to be based on the active ingredient as taught by Al-Moniee to prolong the time over which the system can operate (Al-Moniee [0065]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17058671 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are essentially the same as the claims of the instant application.
Claim 1 of the instant application is recited verbatim in claim 1 of the reference application.
Claim 2 of the instant application is recited verbatim in claim 2 of the reference application.
Claim 3 of the instant application is recited verbatim in claim 1 of the reference application.
Claims 4-11 of the instant application are each recited verbatim in claims 3-10 of the reference application respectively.
Claim 12 of the instant application corresponds to claim 11 of the reference application. The method steps recited in claim 12 of the instant application are all recited within the method of claim 11 of the reference application. 
Claim 13 of the instant application is recited verbatim in claim 12 of the reference application. 
Claim 14 of the instant application is recited verbatim in claim 13 of the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791        

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791